DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species as found below. The species are independent or distinct because they recite different “contexts” upon which to base a decision regarding restricting the user of a user interface. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
The SPECIES are broken down as follows:
i. Claims 1, 2, 14-15 and 19   	(focus on audio)
ii. Claims 1, 3, 14 and 19		(focus on camera)
iii.  Claims 1, 4-5, 14 and 19	(focus on inertial measurement)
iv.  Claims 1, 6, 14 and 19		(focus on eye tracking)
v.  Claims 1, 7, 14 and 19		(focus on location and velocity/acceleration)

vii.  Claims 1, 9, 14 and 19		(focus on software applications)
viii.  Claims 1, 10, 14 and 19	(focus on a GPS and if seat is occupied)
ix.   Claims 1, 11, 14 and 19	(focus on a bicycle or unicycle)
x.  Claims 1, 12, 14 and 19-20	(focus on the user is not operating the vehicle)
xi.  Claims 1, 13-14 and 19		(focus on capturing user context)
xii.  Claims 1, 14-15 and 19	(focus on restricting but only specific functions)
xiii.  Claims 1, 14, 16 and 19	(focus on generating summary information)
xiv.  Claims 1, 14, 17 and 19	(focus on restricting display size)
xv.  Claims 1, 14, 18 and 19	(focus on restricting vibrations, frequency, etc.)

As shown above, the examiner identifies many different species of the main concept (ie. a WHUD with a context whereupon a specific user interface can be restricted if the user operating the vehicle).
Common claims (such as 14 and 19) go to the point of the restricting being a “disabling” of the user interface AND also allowing the user to unlock the restricted interface.  The examiner believes these would be common to them all, hence he has included those claims in each of the species).

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(A)    A separate status in the art when they are classifiable together. Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort as may be evidenced by appropriate patents.
(B)    A different field of search where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries).
The claims require searching across different areas such as audio, cameras, inertial measurements, eye tracking, location/GPS, software applications, vehicles vs. bikes/unicycles AND ALSO across different functionality such as if the user is operating the vehicle, generating summary information, capturing user context, restricting display screen size, retricting of vibrations, determing if a specific seat is occupied, etc..

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  

Conclusion
A two (2) month response time is set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414